Exhibit 10.3
 
Note: April 1, 2015




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.  AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.



 
10% CONVERTIBLE PROMISSORY NOTE


OF


HDS INTERNATIONAL CORP.




Issuance Date:  April 1, 2015
Total Face Value of Note: $600,000


This Note is a duly authorized Convertible Promissory Note of HDS International
Corp. a corporation duly organized and existing under the laws of the State of
Nevada (the "Company"), designated as the Company's 10% Convertible Promissory
Note due April 1, 2016 ("Maturity Date") in the principal amount of $600,000
(the "Note").
For Value Received, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest ("Holder") the
principal sum of up to $600,000 and to pay "guaranteed" interest on the
principal balance hereof (which principal balance shall be increased by the
Holder's payment of additional consideration as set forth herein and which
increase shall also include the prorated amount of the original issue discount
in connection with Holders payment of additional consideration) at the rate of
10%, all of which "guaranteed" interest shall be deemed earned as of the date of
each such payment of additional consideration by the Holder on the Maturity
Date, to the extent such principal amount and "guaranteed" interest have been
repaid or converted into the Company's Common Stock, $0.001 par value per share
(the "Common Stock"), in accordance with the terms hereof.
The initial purchase price will be $40,000 of consideration upon execution of
the Note Purchase Agreement and all supporting documentation.  The sum of
$30,000 shall be remitted and delivered to the Company, and $4,000 shall be
retained by the Purchaser through an original issue discount for due diligence
and $6,000 shall be retained by the Purchaser for legal bills
 
1
$600,000 Convertible Note
HDS International Corp.
Iconic Holdings, LLC

--------------------------------------------------------------------------------

related to this transaction. The Holder reserves the right to pay additional
consideration at any time and in any amount it desires, up to the total face
value of this Note, at its sole discretion.  The principal sum (including the
prorated amount of the original issue discount) owed by the Company shall be
prorated to the amount of consideration paid by the Holder and only the
consideration received by the Company, plus prorated "guaranteed" interest and
other fees and prorated original issue discount, shall be deemed owed by the
Company.  The original issue discount is set at 10% of any consideration paid.
The Company is not responsible to repay any unfunded portion of this Note.
In addition to the "guaranteed" interest referenced above, and in the Event of
Default pursuant to Section 2(e), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 10% per annum or the
highest rate permitted by law (the "Default Rate").
The Note may be prepaid according to the following schedule: Between 1 and 90
days from the date of execution, the Note may be prepaid for 135% of face value
plus accrued interest. Between 91 and 180 days from the date of execution, the
Note may be prepaid for 145% of face value plus accrued interest.  After 180
days from the date of execution until the Due Date, the Note may not be prepaid
without written consent from Iconic. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day (as defined
below), the same shall instead be due on the next succeeding day which is a
Business Day.
For purposes hereof the following terms shall have the meanings ascribed to them
below:
"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
"Conversion Price" shall be equal to 50% of the average of the lowest end of day
closing prices of the Company's common stock during the 25 consecutive trading
days prior to the date on which Holder elects to convert all or part of the
Note.  If the Company is placed on "chilled" status with the Depository Trust
Company ("DTC"), the discount shall be increased by 10% until such chill is
remedied. If the Company is not Deposits and Withdrawal at Custodian ("DWAC")
eligible through their Transfer Agent and the Depository Trust Company's ("DTC")
Fast Automated Securities Transfer ("FAST") system, the discount will be
increased by 5%. In the case of both, the discount shall be a cumulative 15%. 
Any default of this Note will result in an additional permanent 5% increase to
the Conversion Price discount.
Holder may not engage in any trading, "shorting" or "hedging" transaction(s) in
the Company's common stock prior to conversion.
"Principal Amount" shall refer to the sum of (i) the original principal amount
of this Note (including the prorated amount of the original issue discount),
(ii) all accrued but unpaid interest hereunder, and (iii) any default payments
owing under the Note but not previously paid or added to the Principal Amount.
 
 
2
$600,000 Convertible Note
HDS International Corp.
Iconic Holdings, LLC

--------------------------------------------------------------------------------

 
"Trading Day" shall mean a day on which there is trading on the Principal
Market.
"Underlying Shares" means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.
The following terms and conditions shall apply to this Note:
Section 1.00    Conversion.
(a)            Conversion Right.  Subject to the terms hereof and restrictions
and limitations contained herein, the Holder shall have the right, at the
Holder's option, at any time to convert the outstanding Principal Amount and
interest under this Note in whole or in part.
 
(b)            The date of any Conversion Notice hereunder and any Payment Date
shall be referred to herein as the "Conversion Date".
 
(i)            Stock Certificates or DWAC.  The Company will deliver to the
Holder, or Holder's authorized designee, no later than 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note.  In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company ("DTC") Fast Automated Securities
Transfer ("FAST") program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder's (or such designee's) prime broker with
DTC through its Deposits and Withdrawal at Custodian ("DWAC") program (provided
that the same time periods herein as for stock certificates shall apply).
 
(ii)         Charges, Expenses.  Issuance of Common Stock to Holder, or any of
its assignees, upon the conversion of this Note shall be made without charge to
the Holder for any issuance fee, transfer tax, postage/mailing charge or any
other expense with respect to the issuance of such Common Stock. Company shall
pay all Transfer Agent fees incurred from the issuance of the Common stock to
Holder and acknowledges that this is a material obligation of this Note.
 
If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $2,000
per day, until such certificate or certificates are delivered. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder's actual damages and costs resulting from a failure to deliver the
Common Stock and the inclusion herein of any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. Such liquidated damages will be automatically added to the
Principal Amount of the Note.
 
3
$600,000 Convertible Note
HDS International Corp.
Iconic Holdings, LLC

--------------------------------------------------------------------------------

 
(c)            Reservation and Issuance of Underlying Securities.  The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (and repayments in Common Stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holder, not less than five times the number of shares of Common Stock as shall
be issuable (taking into account the adjustments under this Section 1 but
without regard to any ownership limitations contained herein) upon the
conversion of this Note to Common Stock (the "Required Reserve").  These shares
shall be reserved in proportion with the consideration actually received by the
Company and the total sharers reserved will be increased with future payments of
consideration by Holder to ensure the Required Reserve is met.  The Company
covenants that all shares of Common Stock that shall be issuable will, upon
issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable. If the amount of shares on reserve at the Transfer Agent for
this Note in Holder's name shall drop below the Required Reserve, the Company
will, within 2 business days of written notification from Holder, instruct the
Transfer Agent to increase the number of shares so that the Required Reserve is
met.  The Company agrees that this is a material term of this Note and any
breach of this will result in a default of the Note.
 
(d)            Conversion Limitation.  The Holder will not submit a conversion
to the Company that would result in the Holder owning more than 9.99% of the
then total outstanding shares of the Company ("Restricted Ownership
Percentage").
 
Section 2.00                           Defaults and Remedies.
(e)        Events of Default.  An "Event of Default" is:  (i) a default in
payment of any amount due hereunder which default continues for more than 5
business days after the due date; (ii) a default in the timely issuance of
underlying shares upon and in accordance with terms hereof, which default
continues for 3 Business Days after the Company has failed to issue shares or
deliver stock certificates within the 3rd day following the Conversion Date;
(iii) failure by the Company for 3 days after notice has been received by the
Company to comply with any material provision of the Note Purchase Agreement;
(iv) failure of the Company to remain compliant with DTC, thus incurring a
"chilled" status with DTC; (v) if the Company is subject to any Bankruptcy
Event; (vi) any failure of the Company to satisfy its  "filing" obligations
under the rules and guidelines issued by OTC Markets News Service, OTC
Markets.com and their affiliates; (vii) any failure of the Company to provide
the Holder with information related to the corporate structure including, but
not limited to, the number of authorized and outstanding shares, public float,
etc. within 1 day of request by Holder; (viii) failure to have sufficient number
of authorized but unissued shares of the Company's Common Stock available for
any conversion; (ix) failure of Company's Common Stock to maintain a bid price
in its trading market which occurs for at least 3 consecutive Trading Days; (x)
any delisting for any reason; (xi) failure by Company to pay any of its Transfer
Agent fees or to maintain a Transfer Agent of record; (xii) any trading
suspension imposed by the Securities and Exchange Commission under Sections
12(j) or 12(k) of the 1934 Act; (xiii) any breach of Section 1.00 (c); or (xiv)
failure of the Company to abide by the terms of the right of first refusal
contained in Section 3.00 (i).
 
4
$600,000 Convertible Note
HDS International Corp.
Iconic Holdings, LLC

--------------------------------------------------------------------------------

 
 
(f)         Remedies.  If an Event of Default occurs and is continuing with
respect to the Note, the Holder may declare all of the then outstanding
Principal Amount of this Note, including any interest due thereon, to be due and
payable immediately without further action or notice. In the event of such
acceleration, the amount due and owing to the Holder shall be increased to 150%
of the outstanding Principal Amount of the Note held by the Holder plus all
accrued and unpaid interest, fees, and liquidated damages, if any. Secondarily,
this Note shall accrue additional interest on any unpaid principal from and
after the occurrence and during the continuance of an Event of Default at a rate
of 10% per annum. Additionally, the occurrence of any Event of Default of this
Note will result in an additional permanent 5% increase to the Conversion Price
discount. Finally, the Note will accrue liquidated damages of $1,000 per day
from and after the occurrence and during the continuance of an Event of Default.
The Company acknowledges that it would be extremely difficult or impracticable
to determine the Holder's actual damages and costs resulting from an Event of
Default and any such additional amounts are the agreed upon liquidated damages
representing a reasonable estimate of those damages and costs. The remedies
under this Note shall be cumulative and automatically added to the principal
value of the Note.


Section 3.00 General.
(g)      Payment of Expenses.  The Company agrees to pay all reasonable charges
and expenses, including attorneys' fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.
(h)      Assignment, Etc.  The Holder may assign or transfer this Note to any
transferee at its sole discretion.  This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.
(i)       Governing Law; Jurisdiction.
(i)            Governing Law.  This note will be governed by and construed in
accordance with the laws of the state of California without regard to any
conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.
 
(ii)            Jurisdiction.  Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties hereto
shall be settled by binding arbitration in San Diego, California.  All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA").  AAA shall designate an arbitrator
from an approved list of arbitrators following both parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either party.  The Company agrees that a final non-appealable judgment in any
such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.
 
(ii)            No Jury Trial.  The Company hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or
 
5
$600,000 Convertible Note
HDS International Corp.
Iconic Holdings, LLC

--------------------------------------------------------------------------------

 
 
arising out of, under, or in connection with, this note.


    (i)      Right of First Refusal.  From and after the date of this Note and
at all times hereafter while the Note is outstanding, the Parties agree that in
the event that the Company receives any written or oral proposal (the
"Proposal") containing one or more offers to provide additional capital or
financing in an amount equal to or exceeding an aggregate of $25,000
(the "Financing Amount"), the Company agrees that it shall provide a copy of all
documents received relating to the Proposal together with a complete and
accurate description of the Proposal to the Holder and all amendments,
revisions, and supplements thereto (the "Proposal Documents") no later than 3
business days from the receipt of the Proposal Documents. Following receipt of
the Proposal Documents from the Company, the Holder shall have the right (the
"Right of First Refusal"), for a period of 5 business days thereafter (the
"Exercise Period"), to invest, at similar or better terms to the Company, in an
amount equal to or greater than the Financing Amount, upon written notice to the
Company that the Holder is exercising the Right of First Refusal provided
hereby.  In furtherance of the Right of First Refusal, the Company agrees that
it will cooperate and assist Holder in conducting a due diligence investigation
of the Company and its corporate and financial affairs and provide Holder with
information and documents that Holder may reasonably request so as to allow the
Holder to make an informed investment decision.  However, the Company and Holder
agree that Holder shall have no more than 5 calendar days from and after the
expiration of the Exercise Period to exercise its Right of First Refusal
hereunder. This Right of First Refusal shall extend to all purchases of debt
held by current shareholders, vendors, or creditors. This Right of First Refusal
shall not be transferable to a subsequent Holder, section 3.00 General (h)
notwithstanding.






IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.




HDS INTERNATIONAL CORP.




By:       PAUL A. RAUNER


Name:  Paul Rauner


Title:     Chief Exeuctive


Date:     1 April 2015




This Note is acknowledged as:                           Note of April 1, 2015






6
$600,000 Convertible Note
HDS International Corp.
Iconic Holdings, LLC

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF CONVERSION NOTICE


(To be executed by the Holder in order to convert that certain $600,000
Convertible Promissory Note identified as the Note)


DATE:                          ____________________________


FROM:                         Iconic Holdings, LLC



Re: $600,000 Convertible Promissory Note (this "Note") originally issued by HDS
International Corp., a Nevada corporation, to Iconic Holdings, LLC on April 1,
2015.



The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.001 par value per share, of HDS International Corp. (the "Company") according
to the conditions hereof, as of the date written below.  If shares are to be
issued in the name of a person other than undersigned, the undersigned will pay
all transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith.  No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.  The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the "Restricted Ownership
Percentage" contained in this Note.


Conversion information:
   
Date to Effect Conversion
         
Aggregate Principal Amount of Note Being Converted
         
Aggregate Interest on Amount Being Converted
         
Remaining Principal Balance
         
Number of Shares of Common Stock to be Issued
         
Applicable Conversion Price
         
Signature
         
Name
         
Address

 


7
$600,000 Convertible Note
HDS International Corp.
Iconic Holdings, LLC

--------------------------------------------------------------------------------